Published Only in Ohio Law Abstract
Action to recover on a promisory note, commenced in the Municipal Court of Cincinnati, in which Wm. A. Goebel et al were plaintiffs and Daniel Clancy and James R. Clancy were defendants. The parties are herein referred to as plaintiff and defendant as they appeared in the trial court.
James R. Clancy purchased from, plaintiff a bill of furniture and on April 5, 1921, executed a promisory note secured by a chattel •mortgage on the furniture. At a later date, Daniel Clancy, the father of James R. Clancy, signed the note on its fa.ce. The note provided for instalment payments, on one of which, in the amount of $75, the son defaulted. The Municipal Court rendered judgment against the son, who offered no defense, but dismissed the father on the ground that he had signed the note after delivery and no new consideration had been shown. The Coipmon' Pleas affirmed the Municipal Court. The Court of Appeals overruled the Comlm'on Pleas on the ground that the signature was presumed to have been for a consideration and there was no evidence of lack of consideration.. The Clancys claim that the Court of Appeals erred in not following the Commlon Pleas.